Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 9/8/2021. 
Claims 1, 2, 5-8, 10, 20-21, 23-28 are allowed. 
Claims 3, 4, 9, 11-19, 22 are cancelled.  
                                   
    Allowable Subject Matter
Claims 1, 2, 5-8, 10, 20-21, 23-28 are allowed. 
                        
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr Amedeo Ferraro on 10/13/2021.  

CLAIM LISTING
	
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. 	(currently amended) A security display method, comprising:
	receiving a first instruction sent by a central processing unit; 
determining whether the first instruction is comprised in a security instruction set, in which the security instruction set comprises all instructions for triggering to enter a security display control state;
		entering the security display control state in response to the first instruction comprised in the security instruction set;
obtaining first information to be displayed currently;
	determining whether the first information to be displayed comprises a specified identifier; 
in response to the first information to be displayed comprises the specified identifier, obtaining security processing information by filtering the first information to be displayed based on the specified identifier, and securely processing the security processing information; and
		controlling to display the security processing information at a security display address, wherein the security display address is a preset fixed display address; or adding a security identifier to the security processing information to obtain security display information and controlling to display the security display information;
wherein in response to adding the security identifier to the security processing information and controlling to display the security processing information, after obtaining first information to be displayed currently and before 
determining whether the first information to be displayed comprises the security identifier;
in response to the first information to be displayed comprises the security identifier, discarding the first information to be displayed and sending an error response; and in response to the first information to be displayed does not comprise the security identifier, determining whether the first information to be displayed comprises the specified identifier.

2. 	(previously presented) The method of claim 1, wherein the controlling to display the security processing information at the security display address comprises:
		adding a security identifier 	to the security processing information and controlling to 	display the security processing information and the security identifier at the security display address.

Claim 3 and 4 (canceled).

5. 	(currently amended)  The method of claim 1 


6. 	(currently amended) The method of claim 1 
obtaining first information to be displayed currently comprises: 
obtaining the first information to be displayed carried in the signature instruction.

7. 	(previously presented) The method of claim 1, wherein the method further comprises:
	receiving a security processing response, in which the security processing response is configured to indicate a processing result of performing security processing on the security processing information;
after determining that the first information to be displayed comprises the specified identifier, and before receiving the security processing response,
obtaining second information to be displayed and determining whether the second information to be displayed comprises the specified identifier;
in response to the second information to be displayed comprises the specified identifier, discarding the second information to be displayed;
or after receiving the security processing response, using the second information to be displayed as the first information to be displayed and obtaining 
in response to the second information to be displayed does not comprise the specified identifier, controlling the display screen to display the second information to be displayed.

8. 	(previously presented) The method of claim 7, wherein, 
the security processing response comprises a completion response; 
and the method further comprises: 
generating a confirmation response, in response to detecting that a confirmation key is pressed within a preset time; 
performing a signature operation on the security processing information, and controlling to display the security processing information after the signature operation is completed; 
		or,
the security processing response comprises a canceling response; and	 the method further comprises: in response to detecting that a canceling key is pressed within the preset time, generating the canceling response;
		or,
the security processing response comprises a timeout response; and the method further comprises: generating the timeout response in response to 

Claim 9 (canceled).

10. 	(previously presented) The method of claim 7, wherein the method further comprises: 
sending the security processing response to a central processing unit.  

Claims 11-19 (canceled)

20. 	(currently amended) A security terminal, comprising:
one or more processors;
	a memory;
one or more programs, stored in the memory, that when executed by the one or more processors performs a security display method comprising:
receiving a first instruction sent by a central processing unit; 
determining whether the first instruction is comprised in a security instruction set, in which the security instruction set comprises all instructions for triggering to enter a security display control state;
entering the security display control state in response to the first instruction comprised in the security instruction set;
obtaining first information to be displayed currently;

in response to the first information to be displayed comprises the specified identifier, obtaining security processing information by filtering the first information to be displayed based on the specified identifier, and securely processing the security processing information; and
controlling to display the security processing information at a security display address, in which the security display address is a preset fixed display address; or, adding a specified identifier to the security processing information to obtain security display information and controlling to display the security display information;
wherein in response to adding the security identifier to the security processing information and controlling to display the security processing information, after obtaining first information to be displayed currently and before determining whether the first information to be displayed comprises a specified identifier, the method further comprises:
determining whether the first information to be displayed comprises the security identifier;
in response to the first information to be displayed comprises the security identifier, discarding the first information to be displayed and sending an error response; and in response to the first information to be displayed does not comprise the security identifier, determining whether the first information to be displayed comprises the specified identifier.

21. 	(previously presented) The security terminal of claim 20, wherein controlling to display the security processing information at the security display address comprises: 
adding a security identifier to the security processing information and controlling to display the security processing information and the security identifier at the security display address.

Claim 22 (canceled).

23. 	(previously presented) The security terminal of claim 20, wherein before entering the security display control state, the method further comprises:
receiving a first instruction sent by a central processing unit; 
determining whether the first instruction is comprised in a security instruction set, in which the security instruction set comprises all instructions for triggering to enter the security display control state; 
in response to the first instruction is comprised in the security instruction set, entering the security display control state.

24. 	(previously presented) The security terminal of claim 23, wherein the first instruction comprises an application initialization instruction or an instruction for preparing security computing environment;


25.	(previously presented) The security terminal of claim 23, wherein the first instruction comprises a signature instruction; and
obtaining first information to be displayed currently comprises: 
obtaining the first information to be displayed carried in the signature instruction.

26. 	(previously presented) The security terminal of claim 20, wherein the method further comprises:
receiving a security processing response, in which the security processing response is configured to indicate a processing result of performing security processing on the security processing information;
after determining that the first information to be displayed comprises the specified identifier, and before receiving the security processing response,
obtaining second information to be displayed and determining whether the second information to be displayed comprises the specified identifier;
in response to the second information to be displayed comprises the specified identifier, discarding the second information to be displayed; 

in response to the second information to be displayed does not comprise the specified identifier, controlling the display screen to display the second information to be displayed.

27. 	(previously presented) The security terminal of claim 26, wherein, 
the security processing response comprises a completion response; and the method further comprises: generating a confirmation response, in response to detecting that a confirmation key is pressed within a preset time; performing a signature operation on the security processing information, and controlling to display the security processing information after the signature operation is completed;
	or, 
the security processing response comprises a canceling response; and the method further comprises: in response to detecting that a canceling key is pressed within the preset time, generating the canceling response;
or, 
the security processing response comprises a timeout response; and the method further comprises: generating the timeout response in response to 

28. 	(previously presented) The security terminal of claim 26, wherein,
the method further comprises: sending the security processing response to a central processing unit.

Prior Art of Record
         
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bolignano et al US Patent 11,074,372 teaches securely processing display commands of secure visual data, visual recognition of a secure mode by user and securely control by security processor. 

Yang et al US Patent 10,657,235 teaches secure display control module with security component to enter secure and trust display mode and encrypt / decrypt in secure and trust display mode. 

Li et al US Patent 10,499,248 teaches secure processing request by API to switch from normal to secure mode by generating parsing the secure request in the secure mode. 

Heo et al US Patent 9,600,691 teaches secure display in communication terminal with first operation mode within plurality of modes as first and second operation mode and notification of user when in current operation mode. 

Gupta et al US Patent 9,135,763 teaches state identifier request with biometric association and authentication with state identifier and verification of biometric authentication. 

Li et al US Publication 2018/0357418 teaches security indication information configuration to reduce risk of attack and interception from malicious software set in terminal for a TUI with determining and running state of the terminal in secure or normal state. 
                                         REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 10/13/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1 and 20 as follows :
Claim 1 ‘ .. receiving a first instruction sent by a central processing unit; 
determining whether the first instruction is comprised in a security instruction set, in which the security instruction set comprises all instructions for triggering to enter a security display control state;
the security display control state in response to the first instruction comprised in the security instruction set;
obtaining first information to be displayed currently;
	determining whether the first information to be displayed comprises a specified identifier; 
in response to the first information to be displayed comprises the specified identifier, obtaining security processing information by filtering the first information to be displayed based on the specified identifier, and securely processing the security processing information; and
		controlling to display the security processing information at a security display address, wherein the security display address is a preset fixed display address; or adding a security identifier to the security processing information to obtain security display information and controlling to display the security display information;
wherein in response to adding the security identifier to the security processing information and controlling to display the security processing information, after obtaining first information to be displayed currently and before determining whether the first information to be displayed comprises a specified identifier, the method further comprises:
determining whether the first information to be displayed comprises the security identifier;
in response to the first information to be displayed comprises the security identifier, discarding the first information to be displayed and sending an error ’ with additional detailed steps in claim(s) as described in independent claim(s) on 10/13/2021. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.

Dependent claims depend on allowed independent claims, therefore they are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431